       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                         Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;

             Plaintiffs,

      vs.

RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.



  PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT
      RAVI ZACHARIAS INTERNATIONAL MINISTRIES, INC.

      Plaintiffs Derek Carrier and Dora Carrier (“Plaintiffs”), pursuant to Rules 26

and 33 of the Federal Rules of Civil Procedure, hereby propound their First Set of

Interrogatories to Defendant, Ravi Zacharias International Ministries, Inc., (“You”

or “Defendant”), and hereby request that Defendant answer these interrogatories,

fully and separately in writing and under oath, within thirty (30) days of the date of
                                           1
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 2 of 9




service.

                                   DEFINITIONS

      Unless otherwise specified, the terms set forth below have the following

meaning:

      1.     “You,” “Your,” or “Defendant” means Ravi Zacharias International

Ministries, Inc., and any of its affiliates, subsidiaries, divisions, segments,

predecessors, successors, officers, directors, employees, representatives, or agents.

      2.     “Accounting” means the process and means of recording financial

transactions pertaining to Your business.

      3.     “Communication” means any mode or method of contact from the

transmission, dissemination, request for, or receipt of information of any kind

including thoughts, mental impressions, ideas, suggestions, etc., conveyed in any

format, and by any means or medium whatsoever. This shall include, but shall not

be limited to, all statements, admissions, denials, inquiries, discussions,

conversations, negotiations, agreements, contracts, understandings, meetings,

telephone conversations, voice messages, letters, correspondence, notes, telegrams,

telexes, emails advertisements, or any other form of written or verbal intercourse.

The requests include communication to, from, or within a corporate entity or

organization and include any and all communications by, between, and among its

                                            2
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 3 of 9




representatives, employees, agents, advisors, brokers, or attorneys (except when

privileged).

      4.       The term “Documents” shall have the broadest meaning permissible

and includes, without limitation, the following items, whether printed, recorded,

filmed, reproduced by any other mechanical process, or written or produced by

hand, and including all originals, masters, copies, drawings, or reproductions by

any means of any such material, namely: agreements, contracts and memoranda of

understanding; assignments; licenses, correspondence and communications;

cablegrams; telex messages; reports, notes and memoranda; summaries; minutes

and records of telephone conversations, meeting and conferences, reports, and/or

summaries of investigations; statement of persons having knowledge of relevant

facts; opinions and reports of experts and consultants; patents; registration marks;

copyrights, and applications for any of them; opinions of counsel, sales records,

including purchase orders, order acknowledgment, and invoices; books of account;

statements, bills, checks, and vouchers; brochures; pamphlets; catalogs and catalog

sheets, sales literature and sales promotion material; advertisements; displays,

brochures, and circulars; and trade letters, notices and announcements, press

publicity, trade and public releases; diaries; histories, ledgers; charts; diagrams;

blueprints; sketches; models; prototypes, and any other tangible object not

                                           3
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 4 of 9




otherwise described herein.

      5.     In addition, the term “Documents” includes “electronic data,” which

means the original and any non-identical copies and drafts of mechanical,

facsimile, electronic, magnetic, digital, or other programs (whether private,

commercial, or work-in-progress); programming notes, instructions, comments or

remarks; program change logs and activity listings of electronic mail receipts

and/or transmittals; output resulting from the use of any software program,

including word processing Documents, spreadsheets, database files, charts, graphs,

and outlines; electronic mail; operating systems; source code of all types,

programming languages, linkers and compilers; peripheral drivers; PRF files,

ASCII files; and any and all miscellaneous files and/or file fragments, regardless of

the media on which they reside and regardless of whether said electronic data

consists in an active, deleted file, or file fragments. Electronic data includes any

and all items stored on computer memories or computer chips, including, but not

limited to, EPROM, PROM, RAM and ROM, hard disks, floppy disks, CD-ROM,

Bernoulli Boxes and their equivalent, magnetic tape of all types, microfiche,

punched media, or any other vehicle for digital storage and/or transmittal. The

term includes all Electronic Bulletin Board Services, including all levels of access,

sub-boards, conferences, and all information contained therein.

                                           4
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 5 of 9




      6.     “Describe” means to represent or give an account of in words.

      7.     “Donation” means anything of monetary value given to You by a

Person who is not Your employee, agent, or officer.

      8.     “Donor” means a Person who is not Your employee, agent, or officer,

who has given You a Donation.

      9.     “Explain” means to elucidate, make plain or understandable, to give

the reason for or cause of, and to show the logical development or relationships

thereof.

      10.    “Identify” means, when referring to a person, to give, to the extent

known, the person’s full name, present or last known address, and, when referring

to a natural person, the present or last known place of employment.

      11.    “Person(s)” means any natural person or any business, charitable,

religious, legal, or governmental entity or association.

      12.    “Plaintiffs” means and refers to Plaintiffs Derek Carrier and Dora

Carrier.

      13.    The words “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope hereof any information which

might otherwise be construed as to be outside the scope of these discovery

requests.

                                          5
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 6 of 9




                                  INSTRUCTIONS

      1.     To the extent any interrogatory is objected to, set forth all reasons for

the objection. If you object, and refuse to answer in part to any interrogatory, respond

to the balance of the interrogatory.

      2.     If you object to fully identifying a document or oral communication

because of a privilege, you should nevertheless provide the following information:

             a.     the nature of the privilege claimed, including work product;

             b.     the privilege rule being invoked;

             c.     the date of the document or oral communication;

             d.     if a document: its type (correspondence, memorandum, facsimile

      etc.), custodian, location, and such other information sufficient to identify the

      document for a subpoena duces tecum or a document request, including,

      where appropriate, the author, the addressee, and, if not apparent, the

      relationship between the author and addressee;

             e.     if an oral communication: the place where it was made, the

      names of the persons present while it was made, and, if not apparent, the

      relationship of the persons present to the declarant; and

             f.     the general subject matter of the document or oral

      communication.

                                           6
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 7 of 9




      3.      These interrogatories seek information that is now, or ever was, in

your knowledge or that of your present or former employees, representatives,

agents, and persons consulted, concerning any factual matters or opinions, or is

otherwise available to you as either a practical matter or as a matter of law.

      4.      For the purposes of reading, interpreting, or construing the scope of

these interrogatories, the terms used shall be given their most expansive and

inclusive interpretation.

                                      TIMEFRAME

      Unless otherwise stated, the time period these requests cover is January 2004

to present.

                               INTERROGATORIES
INTERROGATORY NO. 1:

      Identify the officer(s), employee(s), and agent(s) answering or providing any

information used to answer each Interrogatory, including each name, business

address, and job title or capacity.

INTERROGATORY NO. 2:

      Identify all Donations made to You during the relevant timeframe.

INTERROGATORY NO. 3:

      Identify all Accounting systems, software, and methods You use to record


                                          7
       Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 8 of 9




Donations made to You and expenses paid by You, during the relevant timeframe,

and state whether each such system is searchable by electronic means.

INTERROGATORY NO. 4:

      Describe how You spent and are currently spending funds you obtained by

Donation during the relevant timeframe.

INTERROGATORY NO. 5:

      Identify all Persons who perform, or have performed, Accounting services

for You during the relevant time frame.

INTERROGATORY NO. 6:

      Identify each and every bank, credit union, or other financial institution that

holds or has held any of Your funds, property, and/or assets during the relevant

timeframe.

INTERROGATORY NO. 7:

      Describe all sources of Your revenue during the relevant time frame.

Dated: August 25, 2021
                                       By:    /s/ Michael L. McGlamry
                                              Michael L. McGlamry
                                              Georgia Bar No. 492515
                                              POPE MCGLAMRY, PC
                                              3391 Peachtree Road, Suite 300
                                              PO Box 19337 (31126-1337)
                                              Atlanta, GA 30326
                                              Telephone: (404) 523-7706

                                          8
Case 1:21-cv-03161-TWT Document 18-5 Filed 08/25/21 Page 9 of 9




                                  Facsimile: (404) 524-1648
                                  efile@pmkm.com

                                  Brad R. Sohn
                                  Florida Bar No. 98788
                                  Admitted Pro Hac Vice
                                  THE BRAD SOHN LAW FIRM,
                                  PLLC
                                  1600 Ponce De Leon Blvd.
                                  Suite 1205
                                  Coral Gables, FL 33134
                                  Telephone: (786) 708-9750
                                  Facsimile: (305) 397-0650
                                  brad@bradsohnlaw.com

                                  Graham LippSmith
                                  Admitted Pro Hac Vice
                                  MaryBeth LippSmith
                                  Admitted Pro Hac Vice
                                  Jaclyn L. Anderson
                                  Admitted Pro Hac Vice
                                  LIPPSMITH LLP
                                  555 S. Flower Street, Suite 4400
                                  Los Angeles, CA 90071
                                  Telephone: (213) 344-1820
                                  Facsimile: (213) 513-2495
                                  g@lippsmith.com
                                  mb@lippsmith.com
                                  jla@lippsmith.com

                                  Attorneys for Plaintiffs




                              9
